DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 30 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,009,718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in Independent Claim 1.  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “imaging system” comprising “a laser diode to generate a light beam having a wavelength within a visible spectrum,” “a modulator to vary a current for driving the laser diode,” and “a diffuser to receive the light beam, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a reflected portion of the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected rays to generate a chaotic laser pattern, and further to cause a transmitted portion of the light beam to pass therethrough.” 
The claimed invention is best represented by Figure 5 of the originally filed disclosure.  As shown in Figure 5, the claimed “imaging system” comprises a laser diode (501) and a modulator (505) configured to “vary a current for driving the laser diode,” along with a diffuser (503) that is partially transparent and partially reflective, such that a visible light generated by the laser diode (501) can partially transmit through the diffuser (503) and and partially “scatter back” or reflect back into the laser diode (501).  The diffuser (503) is specifically randomly patterned or pseudo-randomly patterned such that the light that is scattered back into the laser diode (501) will generate a chaotic laser pattern.  In this regard, the claimed laser diode is “driven into chaotic operation by a combination of the received optical feedback,” from the reflected light of the diffuser (503), “and the current modulation,” from the modulator (505) that varies the current for driving the laser diode (501) in order to reduce laser speckle (see the originally filed specification at least at Paragraph [0048]-[0053]).
As pertaining to the most relevant prior art relied upon by the examiner, Teller et al. (US 2010 / 0097534) discloses (see Fig. 13) an imaging system comprising a laser diode (see (1301, 1302, 1303)) configured to generate a light beam, a modulator (see (1304, 1305, 1306, 1307, 1308, 1309)) coupled to the laser diode (again, see (1301, 1302, 1303)) and configured to vary a current for driving the laser diode (again, see (1301, 1302, 1303)), and a 2D spatial light modulator (see (1320)) optically coupled to a set of optical alignment devices (see (1316, 1317, 1318)) for outputting the light beam to a viewer (see Page 2, Para. [0031]-[0032]; Page 3, Para. [0042]; and Page 5, Para. [0060] and [0062]-[0064]).  In this regard, Teller et al. discloses a means for introducing controlled chaos into a laser by modulating a current for driving the laser (again, see Page 2, Para. [0031]-[0032]) in order to reduce speckle as perceived by a viewer (see Page 1, Para. [0002]).
Teller et al. does not disclose that the modulator for varying a current for driving the laser diode is implemented in combination with “a diffuser to receive the light beam, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a reflected portion of the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected rays to generate a chaotic laser pattern, and further to cause a transmitted portion of the light beam to pass therethrough.”
In this same regard, Bratkovski et al. (US 2008 / 0095203) discloses (see Fig. 1) a light projection system that utilizes a plurality of laser light sources to cooperatively form an image, wherein improved performance and reduced speckle can be achieved by non-mechanically perturbing the laser light sources (see Page 1 through Page 2, Para. [0018]) by modulating a current for driving the laser diode (see Page 2, Para. [0020]) and also by providing a means of optical feedback, such as a mirror, to feed back at least a portion of generated laser light beams back into a laser diode to generate a chaotic laser pattern (again, see Page 2 through Page 3, Para. [0020] and [0028]).
However, like Teller et al., Bratkovski et al. also not disclose that the modulator for varying a current for driving the laser diode is implemented in combination with “a diffuser to receive the light beam, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a reflected portion of the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected rays to generate a chaotic laser pattern, and further to cause a transmitted portion of the light beam to pass therethrough.”
A number of prior art references directed, at least in part, to the reduction of speckle in an imaging and/or display system suggest the implementation of a diffuser in combination with a modulator configured to vary a current for driving a laser diode.  Fan (US 2014 / 0055755) at Figure 5 discloses a means of utilizing a movable or vibrating reflective diffuser (146) in the transmission path of a laser (124) in order to reduce speckle (see Page 1, Para. [0005] and Page 2 through Page 3, Para. [0027]-[0029] and [0031]).  Janssens (US 2014 / 0028985) at Figure 5 discloses a means of reducing speckle by implementing a diffuser (32, 34) in the transmission path of a plurality of laser emitters (24; see Page 5, Para. [0072]-[0073]).  Like Fan, Kasazumi et al. (US 2008 / 0198334) at Figure 3 discloses a means of reducing speckle by utilizing a movable or vibrating reflective diffuser (34) in the transmission path of a laser (11; see Page 4 through Page 5, Para. [0067]-[0071]).
Haddick et al. (US 2011 / 0221656), which is commensurate in scope with Haddick et al. (US 2012 / 0212499), suggests (see Fig. 2) the implementation of an “imaging system” comprising an LED light engine (206) such as a laser diode and a diffuser (212) optically coupled to the LED light engine (206) or laser diode (see Paragraph [0234]).  Haddick et al. does not disclose that the diffuser (212) is implemented in the “imaging system” in a manner that allows a “light beam to bounce off” of the diffuser to “generate a chaotic laser pattern.”  
Roddy et al. (US 2002 / 0126981) at Figure 3 discloses the implementation of a partially reflecting mirror (32) disposed in the output path of a laser (25) in an optical projection system such that the partially reflecting mirror (32) can provide for reduced speckle by allowing generated laser light to scatter back into the laser (25).  Manni et al. (US 9,046,697) discloses a means of reducing speckle in a laser light source by implementing a multimode optical fiber in place of “a rapidly moving diffuser, but without moving the fiber or any other system component” (see Col. 2, Ln. 26-34).
Similarly, Roddy et al. (US 2002 / 0154375) at Figure 3 discloses the implementation of a partially reflecting mirror (32) disposed in the output path of a laser (25) in an optical projection system such that the partially reflecting mirror (32) can provide for reduced speckle by allowing generated laser light to scatter back into the laser (25; see Page 3, Para. [0037]-[0038]).
However, none of the prior art references relied upon by the examiner teach or fairly suggest a means of reducing speckle in an “imaging system” comprising “a laser diode to generate a light beam having a wavelength within a visible spectrum,” “a modulator to vary a current for driving the laser diode,” and “a diffuser to receive the light beam, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a reflected portion of the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected rays to generate a chaotic laser pattern, and further to cause a transmitted portion of the light beam to pass therethrough.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622